149 F.3d 1187
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.C.L. DUBIN, Plaintiff-Appellant,v.Kenneth S. APFEL, Commissioner, Social Security, Defendant-Appellee.
No. 98-1053.
United States Court of Appeals, Eighth Circuit.
June 19, 1998

Appeal from the United States District Court for the Western District of Missouri.
Before HANSEN and MORRIS SHEPPARD ARNOLD, Circuit Judges, and PANNER,1 District Judge.
PER CURIAM.


1
C.L. Dubin appeals from the district court's decision denying her motion for summary judgment and affirming the Commissioner's decision in which Dubin was denied disability benefits under Title II of the Social Security Act, 42 U.S.C. §§ 401-33.  Dubin's appeal presents no novel issues and does not justify an extended discussion.  Having reviewed the parties' briefs and the record, we affirm for the reasons stated in the district court's decision.  See 8th Cir.  R. 47B.



1
 The Honorable Owen M. Panner, United States District Judge for the District of Oregon, sitting by designation